Citation Nr: 0633827	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  02-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from July 1972 to July 1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits.


FINDINGS OF FACT

1.  The veteran does not have a right knee disability which 
can be related to his period of service.

2.  The veteran does not have a bilateral foot disability 
which can be related to his period of service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, nor may such a disability be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5013A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2006).

2.  A chronic bilateral foot disability was not incurred in 
or aggravated by service, nor may such a disability be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103(a), 5013A, 5107 (West 2002 & 
Sup. 2006); 38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other 
grounds (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial decision.  In the present case, this was 
done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In May 2001, January and March 2004, and January 2006 
letters, the RO informed the veteran of its duty to assist 
him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  These letters informed 
the veteran of what evidence was needed to substantiate his 
claims, as well as what information and evidence VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was also told that he could submit any 
evidence relevant to his claims.  As the Federal Circuit 
Court has stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA." Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, any issues as to 
rating or effective date are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).
Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, or arthritis become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

A.  Right knee disability

The veteran's service medical records (SMRs) do not show any 
complaints of, or treatment for, a right knee disease or 
injury.  The March 1972 entrance examination, the June 1974 
separation examination, and a December 1975 reserve 
enlistment examination all noted that his musculoskeletal 
system was normal.

VA treatment records from 1976 to 1977 make no mention of any 
treatment for right knee complaints.  VA records developed 
between 2000 and 2004 show treatment for a right anterior 
cruciate ligament (ACL) tear, as well as osteoarthritis.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a right knee 
disability has not been established.  While the records show 
current treatment for knee pain, an ACL tear, and the 
presence of osteoarthritis, there is no objective indication 
in the record that these disorders are related to the 
veteran's period of service.  The veteran has asserted that 
he initially injured the right knee parachuting in service 
and that this injury resulted in his currently diagnosed 
disorders; however, the objective service medical records 
make no mention of any injury to the right knee.  Therefore, 
his right knee disability cannot be related to an in-service 
injury.  As a consequence, service connection on a direct 
basis has not been established.  Nor can service connection 
be awarded on a presumptive basis, since the objective 
evidence does not demonstrate the presence of right knee 
osteoarthritis to a compensable degree within one year of his 
separation from service.  Therefore, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disability.

B.  Bilateral foot disability

The veteran's SMRs include a normal entrance examination 
conducted in March 1972; no musculoskeletal defects were 
noted.  On October 29, 1973, he complained of painful 
calluses on both feet.  On January 24, 1974, he again 
reported having painful calluses and corns on the left foot, 
which were aggravated by combat boots.  A February 5, 1974, 
treatment note referred to extensive calluses on the frontal 
dorsal area of toes 2, 3, and 4.  On the 11th of February, 
these calluses were scraped.  On February 19, 1974, he was 
noted to have plantar verruca on the second metatarsal heads 
of both feet.  The June 1974 separation examination was 
completely within normal limits, with no mention of any foot 
complaints.  His December 1975 reserve entrance examination 
was likewise within normal limits.

The veteran's VA treatment records developed in 1976 and 1977 
were negative for any complaints about the feet.  VA 
treatment records developed between 2000 and 2004, show that 
he underwent a left bunionectomy in December 2001 and a right 
bunionectomy in January 2002.  Mild degenerative joint 
disease was noted in the first left metatarsalphalangeal 
joint, with tiny osteophytes, in December 2001.  Mild callus 
formation was noted at the dorsal PIP area in July 2004.  
Neuritis across the right mid-foot, present only when 
barefoot, was also noted in July 2004.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral foot 
disability has not been established.  The SMRs do show that 
the veteran was treated in early 1974 for calluses of both 
feet.  However, this condition was acute and resolved by his 
discharge from service without resulting in a chronic 
disability.  This conclusion is supported by the negative 
June 1974 separation examination, the negative reserve 
entrance examination of December 1975, and the 1976 to 1977 
VA treatment records which made no mention of any foot 
disabilities.  There was no further reference to the feet 
until the VA treatment records developed between 2000 and 
2004, which showed mild arthritis in the left foot and 
bunionectomies performed in 2001 and 2002.  There was no 
indication that any arthritis was present to a compensable 
degree within one year of his separation from service; nor 
was there any evidence to suggest a connection between his 
current complaints and his period of service.

While the veteran contends that he has suffered from foot 
pain for 26 years, there is no indication that any underlying 
foot disability which was related to service was the cause of 
these complaints.  It is noted that VA may not service 
connect complaints of pain alone, absent the diagnosis of an 
underlying disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Based upon the foregoing, 
therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral foot 
disability.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a bilateral foot 
disability is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


